Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on February 28, 2022. Claims 1, 3-4 and 18-20 were canceled and new claims 21-26 are added. Claims 2, 5-17 and 21-26 are now pending in the application.
	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


3.	Claims 2, 5-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Inc. (“Radio link monitoring consideration”, Agenda Item: 7.1.5.2, 3GPP TSG-RAN WG1 Meeting RAN1 #90bis, R1-1718534, Prague, Austria, October 9-13, 2017; cited by the applicant; hereinafter refer as “Qualcomm”) in view of Deenoo et al. (U.S. 2020/0274657; hereinafter ‘Deenoo’).

	- In regard to claim 21, Qualcomm teaches an apparatus for receiving configuration information (for example see UE in fig. 2), which comprises
	a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device, the first configuration information at least comprising threshold configuration of the radio link monitoring and/or resource configuration used for the radio link monitoring (for example see Section 2.1: “In multi-beam operation, network configures a UE to monitor multiple RS resource(s) for RLM and beam failure recovery procedures. For RLM, the UE monitors the configured resources and sends periodic IS and OOS to the upper layers”; fig. 2, the network node configures X RLM RS resource(s) of a UE and UE monitors resources B2, B3 and B4; and wherein ‘receiver’ is inherently in the UE in receiving RLM configuration, e.g. ‘first configuration information’ sent by NB), and after that, receive second configuration information used for radio link monitoring transmitted by the network device, the second configuration information being at least used to modify OR remove configuration of the first configuration information (for example see Qualcomm: fig. 2; the network node reconfigures X RLM RS resource(s), e.g. ‘second configuration information’, to the UE, and the UE modifies and removes configuration of the first configuration information because the UE starts monitoring resources B1 and B5); and
	a processor configured to control the radio link monitoring according to the first configuration information, after that, applies configuration modified OR removed based on the second configuration information to the radio link monitoring (for example see Qualcomm: fig. 2; Section 2; wherein the network node configures/reconfigures X RLM RS resource(s), e.g. ‘first/second configuration information’, to the UE, and the UE monitors resources on receiving RLM configuration, e.g. ‘first configuration information’; and modifies/removes monitoring resources on reconfiguring X RLM RS resource(s), e.g. ‘second configuration information’; wherein functions as monitoring, modifying/removing RLM configurations are obviously “control” the RLM; and wherein ‘processor’ is inherently in the UE on performing such designed functions); but fails to explicitly disclose step of ‘perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’. However, such limitation lacks thereof from Qualcomm reference is well known and disclosed by Deenoo.
In an analogous art, Deenoo discloses system/device and method for implementing radio link monitoring/radio link failure reconfiguration in wireless network (for example see figs. 1A-B; Abstract; page 1, para 2); wherein the UE performs radio link monitoring, compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, paras 148-150; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, paras 177-178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- Regarding claim 2, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for criterion and/or a parameter used for selecting a radio link monitoring threshold from a plurality of thresholds, and/or an index indicating an in-synchronization threshold and/or an out-of-synchronization threshold (for example see Qualcomm: Section 2.1; IS and OOS, threshold, B2, B3 and B4 link quality metric in fig. 2; Deenoo: ‘Qin’ and ‘Qout’ in page 7, para 84; ‘parameter’ in page 13, paras 164-165; ‘criteria/criterion’ in page 14, para 180, 182); and the resource configuration used for the radio link monitoring comprises an index indicating a synchronization signal block, and/or an ID used for obtaining a channel state information reference signal resource (for example see Deenoo: channel state information CSI, synchronization block SSB in page 8, para 92; page 15, para 190).
Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- In regard to claim 5, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for wherein a first timer is started or stopped based on a number of the consecutive out-of-synchronization indication(s) or a number of the consecutive in-synchronization indication(s) (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”).
	Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- Regarding claims 6 and 8-9, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for determine that there exists at least one out-of-synchronization indication; start a second timer (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring when there exists at least one piece of out-of-synchronization indication (for example see Qualcomm: fig. 2; Section 2; wherein the network node configures/reconfigures X RLM RS resource(s), e.g. ‘first/second configuration information’, to the UE, and the UE monitors resources on receiving RLM configuration, e.g. ‘first configuration information’; and modifies/removes monitoring resources on reconfiguring X RLM RS resource(s), e.g. ‘second configuration information’; wherein functions as monitoring, modifying/removing RLM configurations obviously are “control” the RLM; and wherein ‘processor’ is inherently in the UE on performing such designed functions); and
start the second timer according to a predefined first criterion, or start the second timer according to a second criterion determined at least based on the second configuration information (for example see Deenoo: ‘criteria/criterion’ in page 14, para 180, 182); and
a number of the consecutive out-of-synchronization indication(s) is equal to a predefined first value, and/or the second criterion is that a number of the consecutive out-of-synchronization indication(s) is equal to a second value, the second value being obtained at least based on the second configuration information; wherein, the predefined first value is a constant, OR the predefined first value is a value determined from at least two candidate values based on a predefined rule (for example see Deenoo: predefined ‘Qin’ and ‘Qout’ in page 7, para 84; page 10, paras 120-121).
	Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- In regard to claim 7, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for determine that there exists at least one in-synchronization indication; and apply the configuration modified or removed based on the second configuration information to the radio link monitoring (for example see fig. 10; page 14, paras 180-182; page 15, paras 188, 193).
Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- Regarding claims 10 and 12-13, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for start a second timer (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring (for example see Qualcomm: fig. 2; Section 2; wherein the network node configures/reconfigures X RLM RS resource(s), e.g. ‘first/second configuration information’, to the UE, and the UE monitors resources on receiving RLM configuration, e.g. ‘first configuration information’; and modifies/removes monitoring resources on reconfiguring X RLM RS resource(s), e.g. ‘second configuration information’); and
	stop the second timer according to a predefined third criterion, or stop the second timer according to a fourth criterion determined at least based on the second configuration information (for example see Deenoo: page 14, paras 180, 182; wherein ‘criteria/criterion’ in page 14, para 180, 182; and third/fourth criterion is obvious for different period(s)/cycle(s)/interval(s) or for different resource(s) as disclosed in figs 9-11); and
wherein the third criterion is that a number of the consecutive in-synchronization indication(s) is equal to a predefined third value, and/or the fourth criterion is that a number of the consecutive in-synchronization indication(s) is equal to a fourth value, the fourth value being obtained at least based on the second configuration information (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”); wherein, the predefined third value is a constant, or the predefined third value is a value determined from at least two candidate values based on a predefined rule (for example see Deenoo: predefined ‘Qin’ and ‘Qout’ in page 7, para 84; page 10, paras 120-121).
Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- In regard to claim 11, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for determine that there exists at least one out-of-synchronization indication (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”); and apply the configuration modified or removed based on the second configuration information to the radio link monitoring (for example see Qualcomm: fig. 2; Section 2; wherein the network node configures/reconfigures X RLM RS resource(s), e.g. ‘first/second configuration information’, to the UE, and the UE monitors resources on receiving RLM configuration, e.g. ‘first configuration information’; and modifies/removes monitoring resources on reconfiguring X RLM RS resource(s), e.g. ‘second configuration information’; wherein functions as monitoring, modifying/removing RLM configurations obviously are “control” the RLM; and wherein ‘processor’ is inherently in the UE on performing such designed functions).
	Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- Regarding claims 14-17, in addition to features recited in base claim 21 (see rationales discussed above), the combination of Deenoo and Qualcomm further discloses for performing the radio link monitoring based on the first configuration information and a first radio link monitoring threshold (for example see Qualcomm: Section 2.1: “In multi-beam operation, network configures a UE to monitor multiple RS resource(s) for RLM and beam failure recovery procedures. For RLM, the UE monitors the configured resources and sends periodic IS and OOS to the upper layers”; fig. 2, the network node configures X RLM RS resource(s) of a UE and UE monitors resources B2, B3 and B4; and wherein the UE receives RLM configuration, e.g. ‘first configuration information’, sent by NB; Deenoo: fig. 14: BLER threshold(s) indicated in the first RRC configuration); and determine a second radio link monitoring threshold according to a selection criterion, the second radio link monitoring threshold and the first radio link monitoring threshold being different, and the selection criterion being predefined or being configured by the network device for a terminal device (for example see Qualcomm: fig. 2; the network node reconfigures X RLM RS resource(s), e.g. ‘second configuration information’, to the UE, and the UE modifies and removes configuration of the first configuration information because the UE starts monitoring resources B1 and B5; Deenoo: step 1402 in fig. 14, and steps1502-1504 in fig. 15; page 19, paras 245-248; ‘criteria/criterion’ in page 14, para 180, 182); and
determining that there exists at least one out-of-synchronization indication; start a second timer, and apply the second radio link monitoring threshold to the radio link monitoring (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”); or
determining that there exists at least one in-synchronization indication; and apply the second radio link monitoring threshold to the radio link monitoring (for example see Deenoo: fig. 10; page 14, paras 180-182; page 15, paras 188, 193); or
applying the second radio link monitoring threshold to the radio link monitoring (for example see fig. 10; page 14, paras 180-182; page 15, paras 188, 193; figs. 14-15); and perform at least one of recounting a number of consecutive out-of-synchronization indication(s), resetting a consecutive out-of-synchronization indication counter, recounting a number of consecutive in-synchronization indication(s), resetting a consecutive in-synchronization indication counter is specified in page 12, paras 148-158; page 14, paras 177-178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- In regard to claim 22, the combination of Deenoo and Qualcomm teaches an apparatus for receiving configuration information (for example see Qualcomm: UE in fig. 2; Deenoo: WTRU in figs. 1A-B), which comprises
	a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device, the first configuration information at least comprising threshold configuration of the radio link monitoring and/or resource configuration used for the radio link monitoring (for example see Qualcomm: Section 2.1: “In multi-beam operation, network configures a UE to monitor multiple RS resource(s) for RLM and beam failure recovery procedures. For RLM, the UE monitors the configured resources and sends periodic IS and OOS to the upper layers”; fig. 2, the network node configures X RLM RS resource(s) of a UE and UE monitors resources B2, B3 and B4; and wherein the UE receives RLM configuration, e.g. ‘first configuration information’, sent by NB), and after that, receive second configuration information used for radio link monitoring transmitted by the network device, the second configuration information being at least used to modify OR remove configuration of the first configuration information (for example see Qualcomm: fig. 2; the network node reconfigures X RLM RS resource(s), e.g. ‘second configuration information’, to the UE, and the UE modifies and removes configuration of the first configuration information because the UE starts monitoring resources B1 and B5); and
	a processor configured to determine that there exists at least one piece of out-of-synchronization indication, start a second timer ‘T310’ used for radio problem recovery (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”), and applies configuration modified or removed based on the second configuration information to the radio link monitoring when there exists at least one piece of out-of-synchronization indication (for example see Qualcomm: fig. 2; Section 2; wherein the network node configures/reconfigures X RLM RS resource(s), e.g. ‘first/second configuration information’, to the UE, and the UE monitors resources on receiving RLM configuration, e.g. ‘first configuration information’; and modifies/removes monitoring resources on reconfiguring X RLM RS resource(s), e.g. ‘second configuration information’; wherein functions as monitoring, modifying/removing RLM configurations obviously are “control” the RLM; and wherein ‘processor’ is inherently in the UE on performing such designed functions).
Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

	- Regarding claim 23, the combination of Deenoo and Qualcomm teaches an apparatus for receiving configuration information (for example see Qualcomm: UE in fig. 2; Deenoo: WTRU in figs. 1A-B), which comprises
	a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device, the first configuration information at least comprising threshold configuration of the radio link monitoring and/or resource configuration used for the radio link monitoring (for example see Section 2.1: “In multi-beam operation, network configures a UE to monitor multiple RS resource(s) for RLM and beam failure recovery procedures. For RLM, the UE monitors the configured resources and sends periodic IS and OOS to the upper layers”; fig. 2, the network node configures X RLM RS resource(s) of a UE and UE monitors resources B2, B3 and B4; and wherein the UE receives RLM configuration, e.g. ‘first configuration information’, sent by NB), and after that, receive second configuration information used for radio link monitoring transmitted by the network device, the second configuration information being at least used to modify or remove configuration of the first configuration information (for example see Qualcomm: fig. 2; the network node reconfigures X RLM RS resource(s), e.g. ‘second configuration information’, to the UE, and the UE modifies and removes configuration of the first configuration information because the UE starts monitoring resources B1 and B5); and
a processor configured to control the radio link monitoring according to the first configuration information, after that, determines that there exists at least one piece of in-synchronization indication, and applies configuration modified or removed based on the second configuration information to the radio link monitoring (for example see fig. 10; page 14, paras 180-182; page 15, paras 188, 193).
Qualcomm lacks what Deenoo discloses for wherein the UE performs radio link monitoring compares different BLER thresholds between different RRC configurations and take action(s) according to the received configuration information, e.g. ‘control the radio link monitoring’ (for example see page 9, para 104-105; page 12, para 148; figs. 14-15; page 19, paras 245, 248); and wherein perform at least one of resetting a consecutive out-of-synchronization indication counter ‘N310’, and resetting a consecutive in-synchronization indication counter’ is specified in ‘N310’ in fig. 9; page 14, para 178: “... after a BLER threshold reconfiguration, the WTRU may reset the RLM process, (e.g. reset the OOS counter, when reconfiguring from a ‘strict’ BLER threshold to a more ‘relaxed’ BLER threshold)”; page 14, para 182: “... the WTRU may reset the IS counter (and/or the timer 1104) when reconfiguring from the more ‘relaxed BLER threshold to the more ‘strict’ BLER threshold”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the reset OOS or IS counter on reconfiguration of Deenoo’s invention into Qualcomm’s system, to improve communication for RLM and/or reconfigurations of RLM process in an advanced or next generation wireless communications system as specified in Deenoo: page 1, para 2.

- In regard to claim 24, the combination of Deenoo and Qualcomm teaches an apparatus for receiving configuration information (for example see Qualcomm: UE in fig. 2; Deenoo: WTRU in figs. 1A-B), which comprises
a receiver configured to receive first configuration information used for radio link monitoring transmitted by a network device, the first configuration information at least comprising threshold configuration of the radio link monitoring and/or resource configuration used for the radio link monitoring (for example see Section 2.1: “In multi-beam operation, network configures a UE to monitor multiple RS resource(s) for RLM and beam failure recovery procedures. For RLM, the UE monitors the configured resources and sends periodic IS and OOS to the upper layers”; fig. 2, the network node configures X RLM RS resource(s) of a UE and UE monitors resources B2, B3 and B4; and wherein ‘receiver’ is inherently in the UE in receiving RLM configuration, e.g. ‘first configuration information’ sent by NB), and after that, receive second configuration information used for radio link monitoring transmitted by the network device, the second configuration information being at least used to modify OR remove configuration of the first configuration information (for example see Qualcomm: fig. 2; the network node reconfigures X RLM RS resource(s), e.g. ‘second configuration information’, to the UE, and the UE modifies and removes configuration of the first configuration information because the UE starts monitoring resources B1 and B5); and
a processor configured to start a second timer ‘T310’ used for radio problem recovery (for example see Deenoo: fig. 9; page 14, paras 177, 181: “... the timer 904 may be configured to start after a threshold number (e.g., equal to N310) of OOS indications and may be stopped after the same or a different threshold number of IS indications (and/or reset) after expiry and an RLF is declared”), and apply configuration modified or removed based on the second configuration information to the radio link monitoring (for example see Qualcomm: fig. 2; Section 2; wherein the network node configures/reconfigures X RLM RS resource(s), e.g. ‘first/second configuration information’, to the UE, and the UE monitors resources on receiving RLM configuration, e.g. ‘first configuration information’; and modifies/removes monitoring resources on reconfiguring X RLM RS resource(s), e.g. ‘second configuration information’).

- Regarding claim 25, the combination of Deenoo and Qualcomm also discloses for an apparatus for transmitting configuration information (for example see Qualcomm: gNB in fig. 2; Deenoo: base station 114 in fig. 1A); which only differs from the apparatus as in claim 21 in terms of the category (gNB/base station vs UE/WTRU), and is substantially corresponding to claim 21 with respect to the technical features (transmitting vs receiving, etc.) as disclosed in claim 21, respectively. 
Therefore, it is deemed obvious over claim 21, respectively, for the same rationales applied to claim 21 discussed above.

- In regard to claim 26, the combination of Deenoo and Qualcomm also discloses for a ‘system’, which comprises a network device for transmitting configuration information (for example see Qualcomm: gNB in fig. 2; Deenoo: base station 114 in fig. 1A) and a terminal device (for example see Qualcomm: UE in fig. 2; Deenoo: WTRU in figs. 1A-B); which only differs from the apparatus as in claim 21 in terms of the category (system vs gNB/base station/UE/WTRU), and is substantially corresponding to steps in claim 21, respectively. 
Therefore, it is deemed obvious over claim 21, respectively, for the same rationales applied to claim 21 discussed above.

4. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
5.	Applicant’s arguments filed on 02/28/2022 with respect to claims 1-20 have been considered but are moot, since the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chincholi et al. (U.S. 10,285,028) and Siomina et al. (U.S. 2020/0359241) are all cited to show system/devices and methods for improving the radio link monitoring in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 4, 2022